JS 44 (Rev. 02M)                                                              CIVIL COVER SHEET
The JS 44 civil cover sheet a nd the infonnation contained herein neither replace nor supplement the liling and service of pleadings or other papers as requi red by law, except as
provided by local rules of court. This limn, approved by the Judicial Conference of the United tales in September 1974, is required for the usc of the Clerk of Court for the
purpose of in itiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                 DEFENDANTS
Neighborhood Networks Publishing, Inc. and N2 Franchising, LLC                                                  Lyles, Jacqueline Marie and Lifestyle Publications, LLC

    (b)   County of Residence of First Listed Plaintiff               New Hanover, NC                             County of Residence of First Listed Defendant                  Fulton, GA
                                  (EXCEPT IN US. PLAINTIFF CASES)                                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                  NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                               THE TRACT OF LAND INVOLVED.


Al~~an~~~~~tf~Er, twflSt&'lSffsf~r~aw'~fd'g':"W~rd and Smith,
                                                                                                                   Attorneys (If Knomr)
                                                                                              P.A.              Amy P. Hunt, Horack, Talley, Pharr & Lowndes, P.A.
PO Box 7068                                                                                                     301 S. College St., 2600 One Wells Fargo Center
Wilmington, NC 28406-7068 (910) 794-4800                                                                        Charlotte, NC 28206-6006 (704) 377-2500

II. BASIS OF JURISDICTION (Piacean                            ''X"inOneBoxOnlyJ                      lll. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                        "X" in OneBoxforPiaint!ff
                                                                                                             (For Diversity Cases Only)                                             and One Box for Defendant)
0 1 U.S. Government                      0 3     Federal Question                                                                      PTF        DEF                                               PTF     DEF
           Plaintiff                               (U.S. Government Not a Party)                        Citizen ofThis State           ~ I        0            Incorporated or Principal Place       0 4     0 4
                                                                                                                                                                 of Business In This State

0 2     U.S. Government                  ~4      Diversity                                              Citizen of Another State          0 2     ~            Incorporated and Principal Place       0 5     0 5
           Defendant                               (Indicate Citizenship of Parties in Item III)                                                                  of Business In Another State

                                                                                                        Citizen or Subject of a           0 3     0        3   Foreign Nation                         0 6     0 6
                                                                                                          Foroi •n Count
IV. NATURE OF SUIT (Piaa an                        "X" in One Box Only)                                                                            Click here for: Nature of Suit Code Dcscriotions.
           C O NTRA                                              TORT S                                     FORn'IT R FJP t:NA LTY                  BAN'KR11PTCY                  OTtiER STA run·,s
0   11 0 Insurance                        PERSONAL INJURY                   PERSONAL INJURY             0 625 Drug Related Seizure          0 422 Appeal 28 USC 158               0 375 False Claims Acl
0   120 Marine                       0 310 Airplane                     0 365 Personal Injury -               of Property 21 USC 881        0 423 Withdrawal                      0 376 Qui Tam (31 USC
0   130 Miller Act                   0 315 Airplane Product                      Product Liability      0 690 Other                                   28   usc 157                         3729(a))
0   140 Negotiable Instrument                   Liability               0 367 Health Carel                                                                                        0    400 State Reapportionment
0   150 Recovery of Overpayment      0    320 Assault, Libel &                 Phannaceutical                                                    I'ROPF.RTY RIGIJ"I'S             0    410 Antitrust
         & Enforcement of Judgment              Slander                        Personal Injury                                              0 820 Copyrights                      0    430 Banks and Banking
0   151 Medicare Act                 0    330 Federal Employers'               Product Liability                                            0 830 Patent                          0    450 Commerce
0   I 52 Recovery of Defaulted                  Liability               0 368 Asbestos Personal                                             0 835 Patent- Abbreviated             0    460 Deportation
         Student Loans               0    340 Marine                            Injury Product                                                        New Drug Application        0    470 Racketeer Influenced and
         (Excludes Veterans)         0    345 Marine Product                   Liability                                                    0 840 Trademark                                Corrupt Organizations
0   153 Recovery of Overpayment                 Liability                PERSONAL PROPERTY                            LA BOR                  SOCli\l. SE RITY                    0    480 Consumer Credit
         of Veteran's Benefits       0    350 Motor Vehicle             0 370 Other Fraud               0 710 Fair Labor Standards          0 861 HlA (!395ft)                    0    485 Telephone Consumer
0   160 Stockholders' Suits          LJ   355 Motor Vehicle             0 3 71 Truth in Lending                 Act                         0 862 Black Lung (923)                         Protection Act
0   190 Other Contract                         Product Liability        0 380 Other Personal            0 720 Labor/Management              0 863 DlWC/DlWW (405(g))              0    490 Cable/Sal TV
0   195 Contmct Product Liability    0    360 Other Personal                   Property Damage                   Relations                  0 864 SSlD Title XV!                  0    850 Securities/Commodities/
~   196 Franchise                              Injury                   0 385 Property Damage           0   740 Railway Labor Act           0 865 RSl (405(g))                             Exchange
                                     0    362 Personal Injury ·                Product Liability        0   751 Family and Medical                                                0    890 Other Statutory Actions
                                               Medical Malpmctice                                                Leave Act                                                        0    891 Agricultural Acts
        R EAL PIW PER TY                    C f VIL RJ G II TS           P RlSO NE R PETlTIO NS         0   790 Other Labor Litigation           FEDERAL TAX SUITS                0    893 Envirorunental Matters
0   210 Land Condemnation            0    440 Other Civil Rights           Habeas Corpus:               0   791 Employee Retirement         0 870 Taxes (U.S. Plaintiff           0    895 Freedom of Information
0   220 Foreclosure                  0    441 Voting                    0 463 Alien Detainee                    Income Security Act                   or Defendant)                        Act
0   230 Rent Lease & Ejectment       0    442 Employment                0 510 Motions to Vacate                                             0 871 IRS- Third Party                0    896 Arbitration
0   240 Torts to Land                0    443 Housing/                        Sentence                                                                26   usc 7609               0    899 Administrative Procedure
0   245 Tort Product Liability                Accommodations            0 530 General                                                                                                      Act/Review or Appeal of
0   290 All Other Real Property      0    445 Amer, w/Disabilities .    0 535 Death Penalty                     IMMJGRATION                                                                Agency Decision
                                              Employment                   Other:                       0 462 Naturalization Application                                          0    950 Constitutionality of
                                     0    446 Amer. w/Disabilities -    0 540 Mandamus & Other          0 465 Other lrrunigration                                                          State Statutes
                                              Other                     0 550 Civil Rights                      Actions
                                     0    448 Education                 0 555 Prison Condition
                                                                        0 560 Civil Detainee-
                                                                              Conditions of
                                                                              Confinement

V. 0 RIG IN (Place an        "X" in One Box Only)
0 I    Original           i:!(2 Removed from                 0    3    Remanded from               0 4 Reinstated or       0      5 Transferred from           0   6   Multidistrict         0 8 Multidistrict
       Proceeding               State Court                            Appellate Court                  Reopened                    Another District                   Litigation-                Litigation-
                                                                                                                            (• eci ~                          Transfer                            Direct File
                                               ile the U.S. Civil Statute u nder whichyou are liling (Do not d tejurl.<dlctlottal statut•,• unl•ssdil·usity):
                                            Diversi ty jurisdiction based on 28 U.S .C. sections 1332(a)( 1), 1441, 1446 and 1453.
VI.    CAUSEOFACTION~~~~~~~~~~~~~~~~~~~~~--~~--~----------------­
                                           Brief description of cause:
                                            Plaintiff alleges non-compete/tortious interference and related claims
VII. R EQ UESTED IN                               CHECK IF THIS IS A CLASS ACTION                           DEMAND $                                       CHECK YES only if demanded in complaint:

     COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                                                                                 JURY DEMAND:                 ]:!(Yes      ONo

VIII. RELATED CASE(S)
                                                (See instructions):
      IF ANY                                                            JUDGE                                                                   DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
05/03/2019
FOR OFFICE USE ONLY

    RECEIPT#                      AMOUNT                                        APPLYING lFP                                      JUDGE                                MAG. JUDGE


                                  Case 7:19-cv-00089-BO Document 1-1 Filed 05/03/19 Page 1 of 2
JS 44 Rever.;e (Rev. 02/19)


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identity first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box I or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. lfthere are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.      Origin. Place an "X" in one of the seven boxes.
        Original Proceedings. (I) Cases which originate in the United States district courts.
        Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U. S.C., Section 1441.
        Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
        date.
        Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
        Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section l404(a). Do not use this for within district transfers or
        multidistrict litigation transfers.
        Multidistrict Litigation- Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S. C.
        Section 1407.
        Multidistrict Litigation- Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
        NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
        statue.

VI.     Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
        statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.    Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
        Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
        Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII.   Related Cases. This section of the JS 44 is used to reference related pending cases, if any. Ifthere are related pending cases, insert the docket
        numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.




                              Case 7:19-cv-00089-BO Document 1-1 Filed 05/03/19 Page 2 of 2
